Citation Nr: 1105301	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for heart disease.

4.  Entitlement to service connection for heart disease, to 
include as due to a service connected disability.

5.  Entitlement to service connection for chronic urinary tract 
infections (UTI), to include as secondary to diabetes mellitus, 
type II.

6.  Entitlement to service connection for a chronic skin 
condition, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from September 1964 to August 1968.

These matters come before the Board of Veterans Appeals (Board) 
on appeal from a June 2007 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied entitlement to the benefits sought.

The Veteran and his wife testified at a personal hearing at the 
RO before a local Decision Review Officer (DRO) in August 2008; a 
transcript of that hearing is of record.  The Veteran has not 
requested a Board hearing.

When these issues were previously before the Board in December 
2009, the issues of service connection for hypertension and heart 
disease were held in abeyance under a stay imposed by VA due to 
pending regulations affecting presumptions potentially applicable 
to those conditions.  Upon review of the claims file following 
the lifting of that stay, the fact of a prior final denial was 
noted; the issues have therefore been recharacterized to reflect 
the need to reopen.  

The issues of service connection for UTIs and a skin disorder 
were remanded for further development in the December 2009 Board 
decision.

The issues of service connection for UTIs and a skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in an 
unappealed July 2002 rating decision on the grounds that no nexus 
to service was shown; the denial became final in July 2003.

2.  Evidence received since July 2002 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

3.  Hypertension was first manifested on active duty service.

4.  Service connection for heart disease was denied in an 
unappealed July 2002 rating decision on the grounds that no nexus 
to service was shown; the denial became final in July 2003.

5.  Evidence received since July 2002 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

6.  Currently diagnosed heart disease was caused by long 
standing, service connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for reopening of a claim of service connection 
for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection of hypertension have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for reopening of a claim of service connection 
for heart disease have been met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for service connection of heart disease have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Where a previously denied claim is being reopened, the notice 
must inform the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006), 
identifying the need for new and material evidence.

VA has obtained all available service treatment records.  The 
Veteran has submitted, or VA has obtained on his behalf, 
extensive private medical records; all contacted sources have 
responded.  Additionally identified private providers have been 
certified by the Veteran to be unavailable.  The Veteran has been 
afforded several physical examinations, and opinions have been 
obtained as needed.  The reports of examination are adequate; the 
examiners reviewed the record and provided sufficient rationale 
for expressed conclusions.  The Veteran and his wife presented 
testimony at a local hearing.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

II.  New and Material Evidence

As the reopening of the claims of service connection for 
hypertension and heart disease are intertwined, they are 
discussed together.

While it appears that the RO reopened the previously denied 
claims of service connection in the June 2007 decision, the Board 
is required to first consider whether new and material evidence 
had been presented before the merits of a claim can be addressed.  
The Board must make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement and, 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Service connection for hypertension and heart disease was denied 
in July 2002 because there was no evidence of a nexus to service, 
either direct, secondary, or based on presumption.  The Veteran 
did not appeal these findings, and the denial became final in 
July 2003.

Since July 2002, the Veteran has submitted two letters from a 
private doctor, Dr. WSG.  Dr. WSG stated in August 2007 and 
August 2008 that the currently diagnosed heart disease was 
directly related to diabetes, and hypertension was complicated or 
aggravated by diabetes.  Diabetes mellitus, type II, was service 
connected in the July 2002 decision.

The statements of Dr. WSG are new; they were not associated with 
the claims file or considered by agency decision makers in 
connection with the July 2002 denials.  They are not merely 
cumulative or redundant, as they represent current medical 
opinions based on ongoing treatment and medical history.  
Further, the statements are material.  They directly address the 
unestablished fact of a nexus to service by speaking to a 
secondary relationship to a service connected disability.  As the 
statements favor the Veteran's allegations, they raise the 
reasonable possibility of substantiating the claims.  

New and material evidence to reopen the previously denied claims 
of service connection for hypertension and heart disease has been 
received.  Accordingly, reopening the claims is warranted.

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Hypertension

The Veteran has alternatively alleged that his hypertension first 
arose on active duty service, or that it was aggravated by 
service connected diabetes.  A current diagnosis of hypertension 
is well established by VA and private medical records.

A review of service medical records does not reveal a diagnosis 
of hypertension or any prescription for medications related to 
blood pressure control.  However, at the August 1968 examination 
for separation from service, a blood pressure of 130/90 was 
registered.  Blood pressure on entry in September 1964 was 
140/70.  No other blood pressure readings were noted in service.

The Veteran has repeatedly and consistently reported that he was 
first diagnosed with hypertension in the late 1960's or 1970.  
While the date has varied, he has always maintained that the 
condition was first identified on active duty.  He identified his 
treating doctors during this period, although none of their 
records were available, as the physicians have passed away.

The veteran is not competent to diagnose hypertension himself, as 
he is a layperson lacking specialized medical knowledge or 
training and the condition is not amenable to direct observation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  He is, however, competent to report the findings and 
diagnoses rendered by medical professionals.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His reports of 
diagnosis in and immediately after service are competent evidence 
of hypertension at that time.  

Moreover, the Veteran's statements are credible.  His reports are 
consistent, and are not contradicted by the other evidence of 
record.  Although service records do not confirm his reports, 
they also do not exclude the possibility of a diagnosis of 
hypertension at that time.  The absence of contemporaneous 
medical evidence is a factor in determining credibility of lay 
evidence, but lay evidence does not lack credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(lack of contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  Service 
records in fact tend to support his allegations, showing a 
diastolic pressure on separation of 90.  VA regulations define 
hypertension as "diastolic blood pressure...predominantly 90mm. or 
greater."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2.  A 
single, isolated reading is not sufficient for diagnosis in and 
of itself, but it does corroborate the Veteran's statements.  
Finally, he has identified specific additional records which 
would support him, though those are not available.  The private 
medical records which are of record do not specify a date of 
onset for hypertension, but do refer to a long history of the 
condition consistent with current reports.  

Competent and credible evidence establishes the onset of 
hypertension during service.  This is a chronic condition by 
definition, and the evidence of record also shows continuity of 
treatment.  Accordingly, service connection for hypertension on a 
direct basis is warranted.

B.  Heart Disease

Medical evidence of record establishes that in 1991, the Veteran 
began experiencing angina and dyspnea; he had a myocardial 
infarction.  He was eventually diagnosed with atherosclerotic 
heart disease, complicated over the years by ischemic 
cardiomyopathy, fibrillation, and congestive heart failure.  He 
has had bypass surgery, as well as implantation of a 
defibrillator.  In 1997 the Veteran was diagnosed with diabetes.

At a July 2002 VA examination, the examiner accurately noted the 
Veteran's medical history; although the claims file was sent to 
the examiner for review in conjunction with the examination, it 
is unclear if such review was actually done.  Such is harmless, 
however, given the overall accuracy of the history indicated by 
the doctor in his report.  The relevant facts were considered.  
The VA examiner opined that while diabetes may have aggravated 
the heart disease to some unstated extent, hypertension was "the 
main reason" for the heart problems and was "primarily" the 
cause of the heart disease.  He noted additional risk factors as 
well, but stressed the role of hypertension.

No other doctor, either private or VA, contradicts this opinion.  
Other opinions of record address the relationship between heart 
disease and diabetes, with varying degrees of clarity.

The July 2002 VA medical opinion is based on sound medical 
reasoning and is consistent with the other evidence of record.  
It is competent, credible, and uncontradicted.  The Board need 
not reach the question of whether or not diabetes aggravated the 
heart disease, as the evidence of record establishes that 
hypertension, service connected above, was the primary cause of 
the heart condition.  Accordingly, service connection for heart 
disease as secondary to service connected hypertension is 
warranted.


ORDER

New and material evidence having been submitted, the claim of 
service connection for hypertension is reopened; the appeal is 
granted.

Service connection for hypertension is granted.

New and material evidence having been submitted, the claim of 
service connection for heart disease is reopened; the appeal is 
granted.

Service connection for heart disease is granted.


REMAND

Remand is required for compliance with VA's due process 
obligations.  In December 2009, the Board remanded the issues of 
service connection for UTIs and a skin disorder for further 
development.  Specifically, new VA examinations were required to 
identify any current diagnoses, and to obtain a medical opinion, 
based on the "at least as likely as not" standard as to whether 
any currently diagnosed condition was related to service or 
service connected diabetes.  Findings regarding aggravation were 
requested.

A VA examination was performed in February 2010.  However, the 
examiner failed to specify whether there was any chronic 
condition of the skin or urinary tract present.  He noted that 
there was no current rash, but did not state whether a past 
condition was merely quiescent or completely resolved.  He was 
unclear as to whether "recurrent" UTI meant a chronic 
condition, or isolated episodic infections. 

Although the examiner did offer an opinion regarding a nexus to 
service, he stated his opinion in terms which do not permit the 
Board to apply the correct legal standard.  By stating that the 
evidence was "not enough" to show a nexus, he indicated that 
the preponderance of evidence did not favor the Veteran, leaving 
open the possibility that the evidence was in equipoise.  In such 
an instance, reasonable doubt would be resolved in the Veteran's 
favor.  Moreover, the examiner failed to provide a clear 
rationale for his opinion.  The examination is not, therefore, 
adequate for adjudication purposes, and remand is required.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  

Further, a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The failure of the examiner to respond completely to the Board's 
questions and to apply the directed standard mandate remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
genitourinary examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current diagnoses of the urinary tract, 
and should specifically state whether there 
is any current infection.  The examiner 
should state whether the history of past UTIs 
reflects a chronic condition manifested by 
recurrent infections, or if each infection 
was an independent, acute episode.

If a chronic UTI condition is diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not that such was caused 
or aggravated by service or any service 
connected disability; any role of diabetes 
must be specifically discussed.  The examiner 
must also state to what extent, if any, the 
UTI condition was aggravated.  Aggravation 
means worsened beyond the natural progression 
of the disease.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Schedule the Veteran for a VA skin 
examination.  The claims file must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
diagnoses of the skin, and should 
specifically state whether there is any 
current condition which may be present but 
quiescent.  

If a chronic skin condition is diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not that such was caused 
or aggravated by service or any service 
connected disability; any role of diabetes 
must be specifically discussed.  The examiner 
must also state to what extent, if any, the 
skin condition was aggravated.  Aggravation 
means worsened beyond the natural progression 
of the disease.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If either of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


